            Case 1:18-cv-00390-PB Document 19 Filed 11/07/18 Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW HAMPSHIRE


JANE DOE,                                              *

       Plaintiff,                                      *
                                                              Case No. 1:18-cv-00390-PB
       v.                                              *

ST. PAUL’S SCHOOL,                                     *

       Defendant.                                      *

*      *       *       *       *       *       *       *      *       *       *       *       *          *

      STATUS REPORT AND ASSENTED-TO MOTION TO STAY CASE FOR AN
                       ADDITIONAL SIXTY DAYS

       Plaintiff Jane Doe respectfully files this assented-to motion to inform the Court of the status

of the parties’ ongoing discussions, and to further stay this action for sixty (60) days.

    1. Counsel for the parties are engaged in active discussions about this case.

    2. On September 11, 2018, this Court granted the parties’ assented-to motion to stay the case

       for sixty (60) days to allow the parties to continue those discussions, and requested a status

       report from the parties by November 13, 2018.

    3. The parties continue to pursue discussions about the case.

    4. Plaintiff requests this stay, on consent, in the interest of continuing those discussions.

    5. This Court has broad discretion “to stay proceedings[,] ... incidental to the power inherent

       in every court to control the disposition of the [cases] on its docket with economy of time

       and effort for itself, for counsel, and for litigants.” Landis v. North Am. Co., 299 U.S. 248,

       254 (1936).




                                                   1
        Case 1:18-cv-00390-PB Document 19 Filed 11/07/18 Page 2 of 3




  6. That standard is satisfied here because the limited stay of proceedings will avoid needless

     litigation and conserve judicial resources by potentially facilitating an early resolution to

     the action.

  7. Counsel for the parties have conferred, and Defendant assents to this motion.

  WHEREFORE, Jane Doe respectfully requests that this Honorable Court issue an Order:

     A. Staying this case and all pending deadlines for sixty (60) days;

     B. Extending the deadline for the parties to submit a joint status report to January 13, 2019;

         and

     C. Granting such other relief as is just and proper.


                                            Respectfully submitted,

Date: November 7, 2018                       /s/ Charles G. Douglas, III_
                                             Charles G. Douglas, III (NH Bar. No.669)
                                             DOUGLAS, LEONARD & GARVEY, P.C.
                                             14 South Street, Suite 5
                                             Concord, NH 03301
                                             Phone: (603) 224-1988
                                             Fax: (603) 229-1988
                                             chuck@nhlawoffice.com

                                             Steven J. Kelly (pro hac vice)
                                             Deborah K. Marcuse (pro hac vice)
                                             SANFORD HEISLER SHARP, LLP
                                             400 East Pratt Street, 8th Floor
                                             Baltimore, MD 21202
                                             Phone: (410) 834-7420
                                             Fax: (410) 834-7425
                                             skelly@sanfordheisler.com
                                             dmarcuse@sanfordheisler.com

                                             Meredith Firetog (pro hac vice)
                                             SANFORD HEISLER SHARP, LLP
                                             1350 Avenue of the Americas, 31st Floor
                                             New York, NY 10010
                                             Phone: (646) 402-5650
                                             Fax: (646) 402-5651
                                             mfiretog@sanfordheisler.com
                                               2
          Case 1:18-cv-00390-PB Document 19 Filed 11/07/18 Page 3 of 3




                                               Attorneys for Plaintiff



                                  CERTIFICATE OF SERVICE

       I hereby certify that the foregoing was electronically served via ECF to all counsel of record

on this 7th day of November 2018.


                                                      /s/ Charles G. Douglas, III
                                                      Charles G. Douglas, III




                                                 3
